Citation Nr: 1101559	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  09-00 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to service connection for an innocently acquired 
psychiatric disorder other than PTSD and bipolar disorder (claims 
as disturbances of consciousness).

2.  Entitlement to service connection for a claimed right knee 
condition.  

3.  Entitlement to service connection for a claimed left inguinal 
hernia.




REPRESENTATION

Veteran represented by:	Mr. Brooks S. McDaniel





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION


The Veteran served in the United States Marine Corps from May 
1984 to August 1984 and in the United States Air Force from 
February 1986 to January 1990.
 
This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 rating decision of the RO.

In November 2010, the Veteran testified from the RO at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is associated with the claims 
file.

At the hearing, the Veteran indicated that he did not lose 
consciousness per se, but experienced anxiety, hyperventilation, 
depressed moods, mood swings, and panic attacks, as indicated on 
page 11 of the hearing transcript.  The issue has been rephrased 
accordingly to better reflect his claim. 

The issue of service connection for tinnitus has been 
raised by the record, as indicated on page 7 of the 
hearing transcript, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction and refers the matter to 
the AOJ for appropriate action.  

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

The Veteran reports receiving treatment for his claimed 
conditions at VA in Salem, as indicated on page 13 of the hearing 
transcript.  The claims file is devoid of any records referable 
to this medical attention.  The RO in this regard should obtain 
and associate with the claims folder all outstanding VA medical 
records and any pertinent private records.  

The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Further, the RO should take additional steps in order to obtain 
relevant service treatment and personnel records pursuant to VA's 
duty to assist under 38 U.S.C.A. § 5103A.  

Specifically, the Veteran asserts that he had surgery after basic 
training in the United States Marine Corps at Beaufort Naval 
Hospital, as indicated on page 8 of the hearing transcript.  The 
service treatment records from the United States Air Force noted 
that the Veteran had hernia surgery on August 6, 1984.  (See 
Report of Medical Examination dated in February 1989).  

The Veteran also reports being counseled by a chaplain for 
problems in February 1989, as indicated on page 12 of the hearing 
transcript.  

After completing the requested development to the extent 
possible, a VA examination addressing the claim of service 
connection for a left inguinal hernia is "necessary" pursuant 
to 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate action 
to contact the Veteran in order to obtain 
copies of all records of medical treatment 
received by the Veteran for his claimed 
conditions that are not already on file.  
(i.e., VAMC in Salem, Virginia).  All 
records obtained pursuant to this request 
must be included in the Veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.  

2.  The RO should contact the National 
Personnel Records Center (NPRC) or other 
indicated source in order to search for any 
and all records, medical and personnel, 
referable to his active service in the 
United States Marine Corps and United 
States Air Force.  

 All records of medical treatment which are 
not currently associated with the Veteran's 
claims file should be requested from 
Beaufort Naval Hospital in South Carolina.  
All records obtained pursuant to this 
request must be included in the Veteran's 
claims file.  

If the search for such records has negative 
results, documentation to that effect 
should be included in the claims file.

3.  The RO then should schedule the Veteran 
for a VA examination in order to determine 
the nature and likely etiology of the left 
inguinal hernia condition.  

The claims folder and a copy of this remand 
must be reviewed by the examiner.  The 
examiner must acknowledge receipt and 
review of the claims folder, any recent 
medical records obtained, and a copy of 
this remand.  

Based on a full review of the record, the 
examiner should provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., probability 
of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) 
that the Veteran's claimed left inguinal 
hernia had its clinical onset in service or 
was due to an injury that was incurred in 
service.  

In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the evidence 
of record.  The examiner is to specifically 
address in his or her conclusion the issue 
contained in the purpose of the 
examination, as noted.  

A complete rationale must be provided for 
each opinion expressed.  If the examiner 
finds that he/she must resort to 
speculation to render the requested 
opinion, he/she must state what reasons, 
with specificity, that this question is 
outside the scope for a medical 
professional conversant in VA practices.

4.  Following completion of all indicated 
development, the RO should readjudicate the 
Veteran's claims in light of all the 
evidence of record.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided with 
a fully responsive Supplemental Statement 
of the Case (SSOC) and afforded a 
reasonable opportunity for response.


Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp.2010).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



